Citation Nr: 0935114	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-24 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

4.  Entitlement to service connection for a right groin 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

5.  Entitlement to service connection for residuals of a left 
ring finger fracture.

6.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected disabilities.

7.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.
8.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

9.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected right ankle and 
right knee disabilities.

10.  Entitlement to service connection for calluses of the 
bilateral feet, to include as secondary to service-connected 
right ankle and right knee disabilities.

11.  Entitlement to service connection for plantar warts of 
the bilateral feet, to include as secondary to service-
connected right ankle and right knee disabilities.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims.

In May 2009, the Veteran presented sworn testimony during a 
videoconference hearing, which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for a right 
hip disability, back disability, and calluses and plantar 
warts of the bilateral feet, as well as entitlement to TDIU 
are addressed in the REMAND portion of this decision below 
and are REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

The Veteran's May 2005 claim also encompassed the issues of 
entitlement to service connection for a right ankle 
disability, a right knee disability, and pseudofolliculitis 
barbae.  The Veteran perfected an appeal as to those issues.  
In a March 2007 rating decision, the RO granted service 
connection for right ankle disability, assigning a 20 percent 
rating; right knee disability, assigning a 10 percent rating; 
and pseudofolliculitis barbae, assigning a noncompensable 
rating.  
To the Board's knowledge, the Veteran has not disagreed with 
that decision.  Those matters have accordingly been resolved.  
See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
(NOD) must thereafter be timely filed to initiate appellate 
review of "downstream" issues such as the compensation 
level assigned for the disability or the effective date of 
service connection].


FINDINGS OF FACT

1.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with bilateral 
hearing loss.

2.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a left knee 
disability.

3.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a left hip 
disability.

4.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a right groin 
disability.

5.  The competent medical evidence does not show support a 
finding the Veteran is currently diagnosed with residuals of 
a left ring finger fracture.

6.  The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a sleep 
disorder.

7.  The competent medical evidence does not show that the 
Veteran is currently diagnosed with depression.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and may not be so presumed.  38 
U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  A left knee disability is not proximately due to, nor is 
it the result of, the Veteran's service-connected right ankle 
and right knee disabilities.  38 C.F.R. 
§ 3.310 (2008).

3.  A left hip disability is not proximately due to, nor is 
it the result of, the Veteran's service-connected right ankle 
and right knee disabilities.  38 C.F.R. § 3.310 (2008).

4.  A right groin disability is not proximately due to, nor 
is it the result of, the Veteran's service-connected right 
ankle and right knee disabilities.  38 C.F.R. 
§ 3.310 (2008).

5.  Residuals of left ring finger fracture were not incurred 
in or aggravated by the Veteran's military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R.
§ 3.303 (2008).

6.  A sleep disorder is not proximately due to, nor is it the 
result of, the Veteran's service-connected disabilities.  38 
C.F.R. § 3.310 (2008).

7.  Depression is not proximately due to, nor is it the 
result of, the Veteran's service-connected disabilities.  38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss, a left knee disability, a left hip 
disability, aright groin disability, residuals of a left 
finger fracture, asleep disorder and depression.  

The remaining issues on appeal, namely entitlement to service 
connection for right hip and back disabilities, chronic 
calluses and plantar warts of the bilateral feet, and 
entitlement to TDIU, will be addressed in the Remand section 
of this decision.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
September 2005.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  The September 2005 letter also 
notified the Veteran of the evidence required to sustain a 
claim of entitlement to service connection on a secondary 
basis.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the September 2005 
VCAA letter.  Specifically, the letter stated that VA would 
assist the Veteran in obtaining relevant records such as 
medical records, employment records, or records from other 
Federal agencies.  With respect to private treatment records, 
the letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claims.

The September 2005 VCAA letter emphasized:  "[i]f the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in your possession of a 
Federal department or agency.  [Emphasis as in the original 
letter.]



The September 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess decision 
in an October 2006 letter, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the October 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the April 2007 statement of the 
case (SOC) and March 2009 supplemental statement of the case 
(SSOC), following the issuance of the October 2006 letter.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements, service treatment records, service 
personnel records, and VA treatment records.  

The Veteran was recently afforded three VA examinations:  a 
VA psychological examination in June 2007, a musculoskeletal 
examination in May 2007, and a dermatological examination in 
May 2007.  Each of these VA examination reports reflects that 
the examiners interviewed and examined the Veteran, reviewed 
his past medical history, including his service treatment 
records, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that all three of the VA medical examination 
reports are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issues has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge at which time he indicated his intent to proceed 
without representation.  See the May 2009 Board hearing 
transcript, pg. 3.  

Accordingly, the Board will proceed to a decision as to seven 
of the issues on appeal.





	(CONTINUED ON NEXT PAGE)


1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant rules and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels), over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson (1), there is no competent medical 
evidence of record to suggest that the Veteran is currently 
diagnosed with bilateral hearing loss.  In fact, at the May 
2009 hearing, the Veteran testified that he had never been 
diagnosed with hearing loss in either ear.  See the May 2009 
Board hearing transcript, pg. 17. 

The medical record is pertinently absent any complaints of or 
treatment for hearing loss.  To the extent that the Veteran 
himself contends that he has hearing loss, in particular for 
VA purposes, it is now well-established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-495 (1992) 
[lay persons without medical training are not competent to 
comment on medical matters such as diagnosis and etiology]; 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Veteran's 
statements are not competent medical evidence and do not 
serve to establish a current diagnosis of bilateral hearing 
loss.

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of 
bilateral hearing loss.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
Accordingly, the first Hickson element is not met, and 
service connection is not warranted on that basis.  See 
Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The benefit sought on 
appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

4.  Entitlement to service connection for a right groin 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

5.  Entitlement to service connection for residuals of a left 
ring finger fracture.

The Veteran has contended that he suffers from disabilities 
of the left knee, left hip, and right groin which are due to 
his service-connected right ankle and right knee 
disabilities.  He has also contended that he suffers from 
residuals of a left ring finger fracture which was incurred 
during his military service.

For the sake of economy, because they involve the application 
of similar law to facts, these claims will be discussed 
together.

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection were outlined above and will not be 
repeated herein.

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Hickson/Wallin element (1), current 
disability, there is no competent medical evidence of record 
to support the conclusion that the Veteran is currently 
diagnosed with disabilities of the left knee, left hip, right 
groin, or left ring finger.  

The Board recognizes that examination and treatment records 
document the Veteran's complaints of left knee, right hip, 
and right groin pain.  See the VA examination report dated 
June 2007 and the VA treatment record dated January 2009.  
However, the Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  No pertinent medical diagnoses appear 
in the record on appeal.

To the extent that the Veteran himself contends that he has 
current disabilities of the left knee, left hip, right groin, 
and left ring finger, it is now well-established that lay 
persons without medical training, such as the Veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1) (2008).  Accordingly, the Veteran's own statements 
offered in support of these claims are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

In short, there is no competent medical evidence to suggest 
that diagnosed disabilities of the left knee, left hip, right 
groin, and left ring finger currently exist.  In the absence 
of any such diagnoses, the first Hickson/Wallin element is 
not met and service connection is not warranted on that 
basis.  See Degmetich, supra; see also Gilpin, supra.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection left knee disability, left hip disability, right 
groin disability, and residuals of left ring finger fracture.  
The benefits sought on appeal are accordingly denied.

6.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected disabilities.

7.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

The relevant law and regulations pertaining generally to 
service connection are set forth above and will not be 
repeated.

Analysis

The Veteran has contended that he suffers from a sleep 
disorder and depressive disorder as a result of his service-
connected ankle, knee and skin disabilities.  
See, e.g.,  his NOD dated October 2006.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin, supra. 

With respect to Wallin element (1), the competent medical 
evidence of record demonstrates that the Veteran is not 
currently diagnosed with either depression or a sleep 
disorder.  Specifically, the Veteran was afforded a VA 
psychological examination in June 2007, at which time the VA 
examiner noted the Veteran's complaints of sleep disturbance 
and feelings of depression.  However, the VA examiner 
concluded that although the results of the evaluation 
"seemed to indicate the presence of a mild to moderate level 
of emotional distress characterized by tension, anxiety, and 
dysphoria," the Veteran's symptoms did not warrant diagnoses 
of depression or sleep disorder.  Instead, the VA examiner 
diagnosed the Veteran with "alcohol abuse by history."  

The June 2007 VA examination report appears to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  

Moreover, the June 2007 VA examination report is consistent 
with the medical evidence of record, including a November 
2008 VA mental health consultation, which documents the 
Veteran's on-going substance abuse.  The consulting examining 
physician indicated that the Veteran was currently drinking a 
pint of alcohol a day and using marijuana and cocaine at 
least twice per week.  The physician further indicated that 
although the Veteran endorsed feeling depressed, these 
feelings were significantly impacted by his substance abuse.  
The physician declined to diagnose the Veteran with 
depression, but rather diagnosed the Veteran with alcohol 
abuse and street drug abuse.  See the VA mental health 
consultation dated November 2008.

The Veteran has not offered any competent medical evidence to 
contradict the findings of the June 2007 VA examination 
report or the November 2008 VA mental health consultation.  
He has been accorded ample opportunity to present competent 
medical evidence in support of his claims.  He has not done 
so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].  

To the extent that the Veteran is contending that he is 
currently diagnosed with a sleep disorder or depression, it 
is now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu, supra.  
Accordingly, the statements offered by the Veteran in support 
of the claims are not competent medical evidence and do not 
service to establish the existence of said disabilities.

The Veteran has complained of sleep disturbance, including 
insomnia and depression.  See the May 2009 Board hearing 
transcript, pgs. 19-20.  The Board wishes to make it clear 
that it does not disbelieve the Veteran.  However, symptoms 
such as insomnia and feelings of depression alone are not 
sufficient to establish the existence of either disability.  
See Sanchez-Benitez, supra.

The Board observes that medical records dated in October 2008 
and December 2008 indicate that the Veteran's past medical 
history includes a diagnosis of depressive disorder, not 
elsewhere classified (NEC).  See VA treatment records dated 
October 2008 and December 2008.  This past medical history 
appears to have been provided by the Veteran at his initial 
VA primary care appointment in October 2008.  There is no 
indication that a psychological examination was conducted at 
that time.  Rather, the physician was merely noting the 
medical history as reported by the Veteran.  Accordingly, 
this report is no different from the Veteran's own 
contentions. See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"]; see 
also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).   There 
is in fact no psychiatric diagnosis in the record.

Significantly, as has been discussed above, the Veteran was 
afforded a mental health consultation following the October 
2008 primary care intake appointment, at which time a 
diagnosis of depression was specifically ruled out.  See the 
VA mental health consultation note dated November 2008.  

Because the competent medical evidence of record does not 
substantiate diagnoses of either depression or sleep 
disorder, the first Hickson/Wallin element is not met as to 
these claims, and service connection is not warranted on that 
basis.  See Degmetich, supra; see also Gilpin; supra.  

In sum, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
sleep disorder and depression.  The benefits sought on appeal 
are accordingly denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a right groin 
disability is denied.

Entitlement to service connection for residuals of left ring 
finger fracture is denied.

Entitlement to service connection for a sleep disorder is 
denied.

Entitlement to service connection for depression is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
remaining five issues claims must be remanded for further 
development.  

8.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected right 
ankle and right knee disabilities.

9.  Entitlement to service connection for a back disability, 
claimed as secondary to service-connected right ankle and 
right knee disabilities.

The Veteran is seeking entitlement to service connection for 
right hip and back disabilities, which he contends are 
secondary to his service-connected right ankle and right knee 
disabilities.  See the Veteran's NOD dated October 2006.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin, supra.  

With respect to Wallin element (1), VA treatment records 
demonstrate that the Veteran is currently diagnosed with 
degenerative arthritis of the right hip and degenerative 
changes of the spine.  See radiological reports dated October 
2008.  Accordingly, element (1) is satisfied.

With respect to Wallin element (2), the Veteran is currently 
service connected for right knee and ankle disabilities.  
Element (2) is satisfied.  

As to Wallin element (3), medical nexus, none of the medical 
records currently associated with the Veteran's VA claims 
folder offer an opinion as to a possible causal relationship 
between the Veteran's currently diagnosed right hip and back 
disabilities and his service-connected right knee and ankle 
disabilities.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  A remand for a medical opinion is 
therefore required.



10.  Entitlement to service connection for calluses of the 
bilateral feet, to include as secondary to service-connected 
right ankle and right knee disabilities.

11.  Entitlement to service connection for plantar warts of 
the bilateral feet, to include as secondary to service-
connected right ankle and right knee disabilities.

The Veteran also asserts entitlement to service connection 
for calluses and plantar warts of the bilateral feet, which 
he contends was incurred during his military service.  See 
the NOD dated October 2006.  Alternately, the Veteran has 
recently contended that he suffers from calluses and plantar 
warts as a result of his service-connected right knee and 
ankle disabilities.  See the May 2009 Board hearing 
transcript, pgs. 10-12.  

With respect to Hickson/Wallin element (1), current 
diagnosis, the competent medical evidence of record does not 
show that the Veteran is currently diagnosed with calluses or 
plantar warts of the bilateral feet.  Specifically, the May 
2007 VA examiner reported that the Veteran's bilateral feet 
were absent abnormal callosities, abnormal plantar warts, and 
lesions; and "normal morphology" of the feet was 
demonstrated.  The VA examiner's conclusions are consistent 
with the Veteran's VA treatment records, which are 
pertinently negative for any treatment, diagnosis, or 
complaint of calluses or plantar warts.  

Despite the absence of clinical evidence, the Board is of 
course aware that the Veteran is competent to identify 
obvious physical defects such as calluses or warts.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the 
Board notes that the Veteran's May 2009 Board hearing 
testimony that he does suffer from calluses and plantar warts 
on his bilateral feet.  The Veteran described these 
conditions as "a fester on the bottom of the feet" that 
"fester up" periodically and become "very tender."  See 
the May 2009 Board hearing transcript, pgs. 10-12.    

With respect to Hickson element (2), in-service disease or 
injury, a service treatment record dated October 1979 
documents calluses on both of the Veteran's feet that were 
treated by being scrubbed off with a razor.  A treatment 
record dated December 1979 reports a plantar wart on the 
Veteran's left foot, which was treated with salic acid.  
Hickson element (2) is arguably met for the purposes of this 
remand.  With respect to Wallin element (2), it is undisputed 
that the Veteran is currently service-connected for 
disabilities of the right knee and right ankle.

With respect to Hickson/Wallin element (3), as indicated 
above, the Veteran was not experiencing calluses or plantar 
warts at the time of the May 2007 VA examination.  Based upon 
the Veteran's report that he is currently suffering from 
calluses and warts of the bilateral feet, the Board finds 
that another examination is in order.  Under these 
circumstances, the Board finds another VA medical examination 
is appropriate in order to determine the nature and etiology 
of his claimed calluses and plantar warts, to include as 
secondary to his service-connected disabilities.  See 
Charles, supra.  

The Board additionally observes that the Veteran has reported 
experiencing periods of no skin symptomatology followed by a 
flare-up period.  In such cases, VA is required to offer an 
examination while the Veteran's skin problems are active. 
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease].  However, the Veteran's flare-ups appear to be 
random, unaffected by season, weather, etc.  Given the 
fluctuating nature of the Veteran's skin problems, an 
examination during a flare up may not be feasible in this 
case. See Voerth v. West, 13 Vet. App. 117 (1999).  In 
Voerth, the Court distinguished Ardison as follows: " . . . 
in Ardison the appellant's worsened condition would last 
weeks or months while here the appellant's worsened condition 
would last only a day or two."  See Voerth, 13 Vet. App. at 
122- 3.  The Veteran is advised to seek medical attention 
during a period of flare-up so that the record contains a 
description of the claimed skin disability by a health care 
provider.



12.  Entitlement to TDIU.

The Veteran's claim of entitlement to TDIU is inextricably 
intertwined with his claims for service connection for right 
hip disability, back disability, and calluses and plantar 
warts of the bilateral feet.  In other words, if any of these 
service connection claims is granted, this may impact the 
TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to his 
claimed right hip disability, back 
disability, and calluses and plantar 
warts of the bilateral feet.  VBA 
should take appropriate steps to secure 
any medical records so identified and 
associate them with the Veteran's VA 
claims folder.

2.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
right hip and back disabilities are 
caused or aggravated by his service-
connected right knee and right ankle 
disabilities.  If the reviewing 
physician determines that an additional 
examination and/or diagnostic testing 
are necessary, this should be 
accomplished.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.

3.	VBA should schedule the Veteran for 
a VA examination with a physician 
with appropriate expertise, in 
order to determine the nature and 
etiology of the Veteran's claimed 
calluses and plantar warts.  If 
possible, the examination should be 
scheduled during a period of flare-
up.  See Ardison and Voerth, both 
supra.  If the examiner diagnoses 
the Veteran with calluses and/or 
plantar warts, the examiner should 
indicate whether it is at least as 
likely as not that the Veteran's 
calluses and/or plantar warts were 
incurred in or aggravated by his 
military service.  In rendering 
this opinion, the examiner should 
specifically consider the in-
service diagnoses of these 
conditions.  The examiner should 
also indicate whether it is at 
least as likely as not that the 
Veteran's calluses and/or plantar 
warts are secondary to his service-
connected ankle and knee 
disabilities.  An 
examination report should be 
prepared and associated with the 
Veteran's VA claims folder.

4.	After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
Veteran's claims of entitlement to 
service connection for a right hip 
disability, a back disability, and 
calluses and plantar warts of the 
bilateral feet, to include as secondary 
to the service-connected right knee and 
right ankle disabilities.  The TDIU 
claim should also be adjudicated.  If 
the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


